NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ANTHONY P. SCHMIDT, JR.,
Plaintiff-Appellant, '
V.
VERSACOMP, INC. (DOING BUSINESS AS TNT
LIFT SYSTEMS), AND RICHARD ULRICH,
Defenclants-Cross Appellan,ts.
2o11-1295, -1341 `
Appeals from the United States District Court for the
Southern District of Florida in case no. 08-CV-60084,
Judge Adalberto Jordan.
ON MOTION
Before NEWMAN, LINN, and REYNA, Circuit Judges.
PER CURLAM.
0 R D E R
Versacomp, Inc. and Richard Ulrich (Versacornp)
move without opposition for the second time to dismiss
Anthony P. Schmidt, Jr.’s appeal for failure to file a brief.

SCI-l'MIDT V. VERSACOMP 2
Versacomp previously moved to dismiss the appeal
due to Schmidt’s failure to file a brief. Rather than dis-
missing the appeal, this court allowed Schmidt to file a
brief no later than October 11, 2011. This court gave
Schmidt a strong warning that failure to file a brief by the
extended deadline may result in dismissal of his appeal
Schmidt has not filed a brief`, nor has he requested an
extension of time to file
Upon consideration thereof, v
IT ls 0RDERED THAT:
Versaco1np’s motion to dismiss is granted
FOR THE CoURT 
JAN 12 2312 131 Jan H01-haig
Date J an Horbaly
Clerk
cci Anth0ny P. Schmidt, Jr. U.S. C0UR'i=illFEAi°l’BAlS FOB
J0hn  B1.ad1ey, ESq‘ THE FEDEHALClRCUlT
324 JAN 122U12
JANHORBAL\'
CLEHK
Issued As A Mandate: JAN 1 2